Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/22/2020, 4/21/2020, 5/10/2021, and 7/19/2021 have been considered by the examiner.

Status of Claims
Claims 1-9 are pending.

Drawings
The drawings were received on 22 January 2020.  These drawings are accepted.

Claim Interpretation
Claims 1-9 have been determined to be product-by-process claims. As such, the claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 2015/0070761) of record (hereafter Kitagawa).
Regarding claim 1, Kitagawa discloses a layered body comprising a polarizer material film and a substrate film provided on the polarizer material film (see at least Fig. 1 and paragraph [0023], where PVA-based resin layer 12 is the polarizer material film and resin substrate 11 is the substrate film), wherein a stretching ratio X of the polarizer material film is 1.5 or more and 5.5 or less (see at least paragraph [0046], where the  stretch ratio is 5.0 or more), a thickness T2 is 20 µm or less (see at least paragraph [0058], where the thickness of the polarizing film is preferably 15 µm or less), the thickness T2 being a thickness of the polarizer material film as a result of free end uniaxial stretching of the layered body (see at least paragraph [0037], where free end uniaxial stretching can be performed on the laminate), an angle θ2 formed by a stretching direction of the polarizer material film and a stretching direction of the substrate film is less than 1° (see at least paragraph [0038], where the laminate comprising both the polarizing material film and the substrate film is stretched in a single direction, thus the stretching directions are the same).
Kitagawa does not specifically disclose that the polarizer material film is a product of stretching in one or more directions, that the substrate film is a product of stretching in one or 
However, these are all considered product-by-process limitations and as such they are given limited patentable weight. The layered body of Kitagawa matches the structure of the claimed layered body.

Regarding claim 2, Kitagawa discloses all of the limitations of claim 1.
Kitagawa also discloses that stretching can be performed in the air, thus dry stretching (see at least paragraph [0041]).
Kitagawa does not specifically disclose that the polarizer material film is a polarizer material film obtained by dry stretching.
However, this is considered a product-by-process limitation and as such is given limited patentable weight. The layered body of Kitagawa matches the structure of the claimed layered body.

Regarding claim 5, Kitagawa discloses all of the limitations of claim 1.
Kitagawa also discloses that the substrate film is a film formed of at least one type selected from a cycloolefin resin, an amorphous polyester resin, a polyolefin resin, and an acrylic resin (see at least paragraph [0024], where the resin substrate can be a cycloolefin-based resin).

Regarding claim 8, Kitagawa discloses all of the limitations of claim 1.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 2015/0070761) of record (hereafter Kitagawa) as applied to claim 1 above, and further in view of Ishibashi et al. (US 2006/0078693) (hereafter Ishibashi).
Regarding claim 3, Kitagawa discloses all of the limitations of claim 1.
Kitagawa does not specifically disclose that an Nz factor of the polarizer material film is 0.95 or more and 1.5 or less.
However, Ishibashi teaches an optical film comprising a stretched polymer film with an Nz factor of 0.9 to 1.1 (see at least paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered body of Kitagawa to include the teachings of Ishibashi so that an Nz factor of the polarizer material film is 0.95 or more and 1.5 or less for the purpose of setting the desired birefringence of the polarizer material film (see at least paragraph [0013] of Ishibashi).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 2015/0070761) of record (hereafter Kitagawa) as applied to claim 1 above, and further in view of Yano et al. (US 2005/0213012) (hereafter Yano).
Regarding claim 4, Kitagawa discloses all of the limitations of claim 1.

However, Yano teaches a polarizer with a transparent protective film with an in-plane retardation of 10 nm or less (see at least the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered body of Kitagawa to include the teachings of Yano so that an in-plane phase difference Re2 of the substrate film is 0 nm or more and 20 nm or less for the purpose of ensuring the retardation of the substrate film is sufficiently low in order to obtain desired optical characteristics such as preventing light leakage in a display device.
The limitation “the Re2 being an in-plane phase difference generated as a result of free end uniaxial stretching of the substrate film at 4.0 times under a temperature condition of 50°C to 120°C” is considered a product-by-process limitation and is therefore given limited patentable weight. The combination of Kitagawa and Yano discloses the claimed in-plane phase difference. How that in-plane phase difference is achieved is within the skill of one of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 2015/0070761) of record (hereafter Kitagawa) as applied to claim 1 above, and further in view of Jeon et al. (US 2014/0307317) (hereafter Jeon).
Regarding claim 6, Kitagawa discloses all of the limitations of claim 1.
Kitagawa also discloses that the substrate film is a film formed of a cycloolefin resin, the cycloolefin resin contains a cycloolefin-based polymer (see at least paragraph [0024], where the resin substrate can be a cycloolefin-based resin).
Kitagawa does not specifically disclose the cycloolefin-based polymer is formed of at least one type selected from a hydrogenated product of a ring opening polymer of a norbornene-based monomer, an addition copolymer of a norbornene-based monomer and an α-olefin, and a hydrogenated product thereof.
However, Jeon teaches a polymer film comprising a cycloolefin-based polymer formed of at least one type selected from a hydrogenated product of a ring opening polymer of a norbornene-based monomer, an addition copolymer of a norbornene-based monomer and an α-olefin, and a hydrogenated product thereof (see at least paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered body of Kitagawa to include the teachings of Jeon so that the cycloolefin-based polymer is formed of at least one type selected from a hydrogenated product of a ring opening polymer of a norbornene-based monomer, an addition copolymer of a norbornene-based monomer and an α-olefin, and a hydrogenated product thereof for the purpose of substituting a known cycloolefin resin for another in order to obtain predictable results such as the desired physical and optical characteristics of the substrate film.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 2015/0070761) of record (hereafter Kitagawa) as applied to claim 1 above, and further in view of Koide et al. (US 2016/0013342) (hereafter Koide).
Regarding claim 7, Kitagawa discloses all of the limitations of claim 1.
Kitagawa also discloses that the substrate film is a film formed of a cycloolefin resin, the cycloolefin resin contains a cycloolefin-based polymer (see at least paragraph [0024], where the resin substrate can be a cycloolefin-based resin).
Kitagawa does not specifically disclose that the cycloolefin-based polymer is composed of a hydrogenated product of a block copolymer obtained by hydrogenating a block copolymer [D] composed of: a polymer block [A] containing a repeating unit [I] derived from an aromatic vinyl compound as a main component; and a polymer block [B] containing the repeating unit [I] derived from an aromatic vinyl compound and a repeating unit [II] derived from a chain conjugated diene compound as a main component or a polymer block [C] containing the repeating unit [II] derived from a chain conjugated diene compound as a main component.
However, Koide teaches a transparent resin comprising a cycloolefin-based polymer, the cycloolefin-based polymer is composed of a hydrogenated product of a block copolymer obtained by hydrogenating a block copolymer [D] composed of: a polymer block [A] containing a repeating unit [I] derived from an aromatic vinyl compound as a main component; and a polymer block [B] containing the repeating unit [I] derived from an aromatic vinyl compound and a repeating unit [II] derived from a chain conjugated diene compound as a main component or a polymer block [C] containing the repeating unit [II] derived from a chain conjugated diene compound as a main component (see at least paragraph [0023]).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 2015/0070761) of record (hereafter Kitagawa) as applied to claim 8 above, and further in view of Ruchatz et al. (US 2008/0242812) (hereafter Ruchatz).
Regarding claim 9, Kitagawa discloses all of the limitations of claim 8.
Kitagawa also discloses that the plasticizer can be water (see at least paragraph [0026], where water is known as a solvent).
Kitagawa does not specifically disclose that the plasticizer and/or softener is an ester-based plasticizer, an aliphatic hydrocarbon polymer or a mixture thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered body of Kitagawa to include the teachings of Ruchatz so that the plasticizer and/or softener is an ester-based plasticizer, an aliphatic hydrocarbon polymer or a mixture thereof for the purpose of using a known solvent to improve the stretchability of the substrate film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ADAM W BOOHER/             Examiner, Art Unit 2872